MATHEWS, Circuit Judge.
Elva E. . Lynch was indicted for passing and uttering a counterfeit coin (Criminal Code § 163, 18 U.S.C.A. § 277). Having been convicted and sentenced, she prosecutes this appeal. The only grounds of appeal urged in this court are that the trial court erred (1) in admitting testimony of two government witnesses, Fred Rottle and William Schlax; and (2) in admitting in evidence Government Exhibits 4 and 8. The first ground is untenable, because, in the trial court, the testimony of Rottle and Schlax was not objected to. Bruno v. United States (C.C.A.9) 67 F.(2d) 416, 419. The other ground is untenable, because, in the trial court, Exhibits 4 and 8 were not objected to on any of the grounds urged here. Crono v. United States (C.C.A.9) 59 F.(2d) 339, 340. It does not, in fact, appear from the record that any ground of objection was stated in the trial court.
Judgment affirmed.